Case 1:17-cv-04869-FB-LB Document 136 Filed 10/18/19 Page 1 of 3 PageID #: 7616



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


STEVEN B. BARGER,

               Plaintiff,                         NOTICE OF TAXATION OF COSTS

v.                                                Civil Case No. 1:17-cv-04869-FB-LB

FIRST DATA CORPORATION,

               Defendant.


       PLEASE TAKE NOTICE pursuant to Rule 54 of the Federal Rules of Civil Procedure,

Local Civil Rule 54.1, and 28 U.S.C. § 1920, Defendant hereby submits its Bill of Costs,

Memorandum in support thereof, and Affidavit of Gary B. Eidelman with Exhibits seeking an

order granting fees and costs sought by Defendant and granting such other and further relief as

this Court deems just and proper.

                                             Respectfully submitted,

                                             SAUL EWING ARNSTEIN & LEHR LLP

                                             /s/ Gary B. Eidelman
                                             Gary B. Eidelman (admitted pro hac vice)
                                             Michael P. Cianfichi (admitted pro hac vice)
                                             500 E Pratt Street
                                             Baltimore, Maryland 21202
                                             T: (410) 332-8975
                                             gary.eidelman@saul.com
                                             michael.cianfichi@saul.com

                                             Gillian A. Cooper
                                             Centre Square West
                                             1500 Market Street, 38th Floor
                                             Philadelphia, Pennsylvania 19102
                                             T: (215) 972-7861
                                             gillian.cooper@saul.com
Case 1:17-cv-04869-FB-LB Document 136 Filed 10/18/19 Page 2 of 3 PageID #: 7617



                                    New York Office
                                    1270 Avenue of the Americas, Suite 2005
                                    New York, New York 10020

                                    BOND, SCHOENECK & KING PLLC
                                    Louis P. DiLorenzo
                                    600 Third Avenue 22nd floor
                                    New York, New York 10016-1915
                                    T: (646) 253-2315
                                    ldilorenzo@bsk.com

                                    Attorneys for Defendant,
                                    First Data Corporation

Dated: October 18, 2019




                                      -2-
Case 1:17-cv-04869-FB-LB Document 136 Filed 10/18/19 Page 3 of 3 PageID #: 7618




                             CERTIFICATION OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served on the following

counsel via ECF:

                                    David A. Zeitlin, Esq.
                                    Zeitlin & Zeitlin, P.C.
                                  50 Court Street, Suite 506
                                 Brooklyn, New York 11201
                                     T: (718) 522-5644
                                 david@zeitlinlawfirm.com
                                    Attorneys for Plaintiff

                                  Shawn E. Shearer, Esq.
                           The Law Office of Shawn Shearer, P.C.
                           3839 McKinney Avenue, Suite 155-254
                                   Dallas, Texas 75204
                                    T: (214) 434-1594
                                  shawn@shearerlaw.pro
                                   Attorneys for Plaintiff

                                                           /s/ Gary B. Eidelman
                                                           Gary B. Eidelman

Dated: October 18, 2019




                                              -3-
